DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 11, the prior art fails to teach in combination with the rest of the limitations in the claim:  “determining whether a signal in a sampled line is an arc signal or a crosstalk signal based on an amplitude ratio feature vector, an amplitude fluctuation feature vector, an phase difference feature vector and/or a phase fluctuation feature vector, wherein the amplitude ratio feature vector is equal to a ratio of a voltage effective value of the first sampling signal to a voltage effective value of the second sampling signal, the amplitude fluctuation feature vector represents a magnitude relationship between a voltage amplitude fluctuation of the first sampling signal and a voltage amplitude fluctuation of the second sampling signal, the phase difference feature vector is equal to a difference between a phase of the first sampling signal and a phase of the third sampling signal, and the phase fluctuation feature vector 1s equal to a difference between a phase fluctuation of the first sampling signal and a phase fluctuation of the third sampling signal.”




Claims 12-17 are objected to due to its dependency on claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (U.S. Publication No. 2013/0038971 A1) in view of El-Damak et al. (U.S. Publication No. 2016/0187386 A1).


With respect to claim 10, Ward et al. discloses a sampling circuit (para 0077, lines 1-5), comprising: a first resistor R (see R1 in parallel with a capacitor shown in Fig. 12),, a second resistor R (see R2 shown in Fig. 12), , an inductor L (para 0015, lines 1-5) and a capacitor C (see C1 and C2 shown in Fig. 12), wherein the inductor Z is connected in series between a first measurement point and a second
measurement point in a live line (see winding W1 shown in Fig. 12 considered the inductor), the first resistor Ri is connected in series between the first measuring point and a third measuring point (para 0015, lines 1-5), the second resistor R2 is connected in series between the second measuring point and the third measuring point (see R2 Fig. 2), the third measuring point is connected to a neutral line via the capacitor C (see C1 and C2 shown in Fig. 12), and a load is connected between the live line and the neutral line (para 0049, lines 1-5); and in performing sampling, a voltage signal of the inductor between the first measuring point and the second measuring point and a voltage signal of the first resistor between the first measuring point and the third measuring point are collected respectively to analyze whether an arc fault occurs in the sampled line (para 0077, lines 1-5).
  Ward et al. does not disclose a third resistor R, the third resistor R, is connected in parallel with the inductor L.
    El-Damak et al. discloses a third resistor R, the third resistor R, is connected in parallel with the inductor L (see multiple resistors shown in Fig. 2).
    It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the device of Ward et al. to include a third resistor R, the third resistor R, is connected in parallel with the inductor L as taught by El-Damak et al. to prevent damage and short circuits in devices.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2858